Citation Nr: 9926346	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-41 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits based on a rating greater 
than 10 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1970.  He died in February 1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in November 1997.  It 
was remanded for further evidentiary development.  It was 
remanded again in December 1998 for the purpose of obtaining 
further medical evidence.  All requested development has been 
completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran's PTSD was not shown, at the time of his 
death, to be productive of more than mild social and 
industrial impairment.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD, for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's PTSD warranted an 
increased rating prior to his death.  She specifically 
contends that his PTSD worsened when he realized the terminal 
nature of his disease.

Service connection for PTSD was granted via a rating decision 
of November 1991.  An evaluation of 10 percent was assigned.  
The veteran expressed disagreement with this decision, and 
appealed it.

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  See 38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 
3.1000 (1998).

The appellant's claim for accrued benefits are based on the 
veteran's claim for entitlement to an evaluation in excess of 
10 percent for PTSD, which was pending at the time of the his 
death.  Before final action on the veteran's appeal could be 
completed, he died in February 1995.  The appellant 
subsequently filed a claim for accrued benefits with respect 
to the claim pending at the time of the veteran's death.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that a mere allegation that a service- connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased evaluation.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation submitted prior to his death is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  It therefore 
follows that the appellant's claim for accrued benefits 
purposes is also well grounded.

Once a well-grounded claim has been presented, the VA has a 
duty to assist in the development of facts that are pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence for an equitable resolution of the issue on 
appeal has been obtained.  The evidence includes statements 
made by the veteran during his lifetime, testimony of the 
appellant regarding his condition, records of medical 
treatment during his final illness, and the report of a VA 
rating examination.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance with the development of the evidence is 
required with respect to the claim for accrued benefits.  
Although the appellant has asserted, in a statement received 
in May 1999, that medical records for the period from January 
1990 to December 1993 have not been obtained, the Board 
finds, after close examination of the claims file that all 
records requested by the December 1998 remand have been 
received.  An initial request showed no records, however, a 
second request generated records from Huntsville outpatient 
treatment clinic and VAMC Birmingham, dated between April 
1988 and November 1992.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability (or in 
this case, the level of disability at the time of the 
veteran's death) that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A November 1991 rating decision by the RO granted service 
connection for PTSD, and assigned a 10 percent evaluation, 
effective from January 19, 1990, the date of the reopened 
claim.  This rating is deemed to have been in effect at the 
time of the veteran's death.  The only medical evidence of 
record pertaining to the veteran's PTSD at the time of his 
death consists of a report of an August 1991 VA rating 
examination conducted shortly before he was granted service 
connection.

The report of the August 1991 VA rating examination shows 
that the veteran gave a history of alcohol abuse beginning in 
the late 1960's.  By the mid-70's he described problem 
drinking.  He was vague about his present alcohol use, but 
smelled very strongly of alcohol during the interview.  He 
was treated in the inpatient alcohol treatment rehabilitation 
unit for thirty days in 1988.

He stated that he felt a low frustration tolerance, being 
easily upset, and feeling nervous most of the time.  He 
reported having difficulty falling and remaining asleep.  He 
described recurrent intrusive and distressing recollections 
of his Vietnam experiences and being wounded.  He stated that 
he had at least one nightmare per week.  He stated that he 
tries to avoid situations that arouse recollection of his 
traumas.  He stated he feels detached from others.  He stated 
that he is irritable, has difficulty concentrating, and has 
exaggerated startle response.  He denied a history of 
homicidal or suicidal attempts.

Objective findings showed he was neatly dressed and groomed.  
He was a poor historian.  He smelled strongly of alcohol.  He 
was alert and had a clear sensorium.  His gait was normal and 
not ataxic.  His speech was not slurred.  He was fully 
oriented and had intact memory functions.  His general fund 
of information was average.  His mood was described as 
nervous, and his affect was anxious.  There were no auditory 
or visual hallucinations nor delusions in his history.  He 
denied suicidal or homicidal ideation, intent, or plans.  His 
judgement was intact.  His insight was felt to be fair.  His 
associations were coherent.  The diagnosis rendered was PTSD, 
delayed onset, of mild severity.

Subsequent VA and private medical records show no further 
treatment for PTSD.  The veteran was unable to report, due to 
ill health, for a VA examination in November 1994.  He died 
prior to a scheduled re-examination in connection with his 
claim for an increased evaluation.  Hospice care notes from 
the veteran's last illness, dated from October 1994 to 
February 1995, show no mention of PTSD.  The appellant 
testified at her personal hearing, conducted in April 1996, 
that the veteran went to psychiatric treatment for two years, 
and that he had problems adjusting when he returned from 
service, crying frequently.  In a statement submitted in 
October 1996, the appellant noted that the veteran's nerves 
were worse after his terminal diagnosis in October 1994.

Under the regulations in effect when the veteran filed his 
claim and in effect at the time of his death, a 10 percent 
evaluation was assigned for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, but generally less than the criteria for 
assignment of a 30 percent evaluation.  A 30 percent 
evaluation was assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social impairment.

The Board notes that in Hood v Brown, 4 Vet. App. 301 (1993), 
the Court stated that the term "definite" in 38 C.F.R. § 
4.132 was "qualitative" in character, whereas the other terms 
were "quantitative" in character.  The Court then invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  See 38 U.S.C.A. § 
7104(d)(1) (West 1991).

Pursuant to the Court's directive in Hood, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGPREC 9-93.  The VA is bound by this interpretation of 
the word "definite."  See 38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation was contemplated for a considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people.  Further, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was warranted in cases where the ability 
to establish and maintain effective relationships with people 
was severely impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior was also included in the rating criteria.  Also, a 
100 percent disability rating was warranted where the veteran 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In addition, 
in Johnson v. Brown, 7 Vet. App. 95 (1994), the Court also 
held that a showing of any one of the above evaluative 
criteria for a 100 percent evaluation was a sufficient basis 
upon which to award a 100 percent evaluation.

The Board notes that the regulations and evaluative criteria 
in effect at the time of the veteran's death are to be 
considered in evaluating a claim for accrued benefits.  
Accordingly, even though the regulations governing the 
criteria under which PTSD is evaluated were revised, 
effective from November 7, 1996, the veteran's death predated 
this revision.  Therefore, the new criteria cannot be applied 
to the appellant's claim for an evaluation in excess of 10 
percent for the veteran's PTSD. See 38 C.F.R. § 3.1000.

Applying the criteria under Diagnostic Code 9411 to the 
evidence of record, the Board concludes that the currently 
assigned 10 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating for accrued benefits purposes.  As noted, the 
main symptoms with respect to his PTSD reported by the 
veteran involved recurrent nightmares and anxiety brought on 
by memories of combat in Vietnam.  The examiner noted that 
the veteran's disorder was of mild severity.  

During his lifetime, the veteran was not shown to exhibit 
psychoneurotic symptoms, and was not shown to have an 
impaired ability to conduct personal relationships required 
for assignment of a 30 percent evaluation.  He was noted 
during his final illness to show a preoccupation with his 
declining health, however, no notations regarding a worsening 
of his PTSD during this period have been shown.  Although the 
appellant attributes the veteran's worsening mental condition 
during his final illness to PTSD, she has not been shown 
competent to render an opinion regarding medical causation.  

In sum, the Board finds that the veteran's PTSD was not shown 
to be manifested to the degree of severity reported by the 
appellant.  The degree of severity of his impairment could 
not reasonably be described as "more than moderate, but less 
than rather large."  See VAOPGPREC 9-93; 59 Fed. Reg. 4752 
(1994).  Therefore, in light of its evaluation of the medical 
evidence, the Board must conclude that the assigned 10 
percent evaluation is appropriate, and that the preponderance 
of the evidence is against a higher rating for accrued 
benefits purposes.

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration had caused marked interference 
with employment, had necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  Therefore, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to reasonable doubt in her favor, 
the provisions of 38 U.S.C.A. § 5107 are not applicable.  The 
Board finds no basis upon which to grant an evaluation in 
excess of 10 percent for the veteran's PTSD for accrued 
benefit purposes.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
PTSD, for accrued benefits purposes, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

